Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 08/12/2021. Claims 1, 2, 4, 6-9, 13- 20, and 22 are pending in the case. 

Applicant Response
In Applicant’s response dated 08/12/2021, Claims 1, 9, 16, 20 and 22 are amended and applicant argued against all objections and rejections previously set forth in the Office Action dated 04/08/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“a short-range wireless communication module,” “human interface device (HID) module” and “video overlay module” in claim 1, of which claims 2-8 and 10-15 are dependent and “a mobile commands processing unit” in claim 16 of which claims 17-19 are dependent.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. There is sufficient structure in the specification in at least in [0065] such that a person having ordinary skill in the art would understand all the modules constitute a generic computing devices with processors and memories.  
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
	Claims 1-2, 6-8, 13-15, 17-19, and 22 of the instant application 17/007,278 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 8-10 and 15-17 and 20 of a copending reference application 17/007,262. Although the claims at issue are not patentably distinct from each other, the recitations of the claims are identical with the exception of an additional limitation in the pending claims. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not been in fact been patented.

Instant Application (17/007,278)
Reference Application (17/007,262)
1. A mobile commands processing unit enabling contactless interaction with a user terminal, comprising: 
a video input port; 
a video output port; 
at least one Universal Serial Bus (USB) port;
a central processing unit (CPU); 

a short-range wireless communication module configured to receive communications from a mobile communications device; having a touchscreen interface , wherein the communication are based on user interactions with the touchscreen interface.

a human interface device (HID) module in communication with the CPU and configured to provide HID commands to a primary computer of the user terminal via the USB port based on the communications received from the mobile 

a video overlay module in communication with the CPU and configured to receive source video from the primary computer of the user terminal via the video input port and provide a modified video signal to a primary display of the user terminal via the video output port based on the communications received from the mobile communications device through the short-range wireless communication module, wherein the modified video signal comprises an overlay of a cursor on the source video, wherein movement of the cursor on the primary display is responsive to the user interactions with the touchscreen interface. 


enabling contactless interaction with a user terminal comprising:
a central processing unit (CPU); 










a human interface device (HID) module in communication with the CPU and configured to provide HID commands to a primary computer of a user terminal; 



a video overlay module in communication with the CPU and configured to receive source video from a primary computer of a user terminal and provide a modified video signal to a primary display of the user terminal based on the recognized gestures, 




wherein the modified video signal comprises a cursor.

displayed during a contactless interaction 
session
2. The user terminal gesture processing unit of claim 1, wherein the cursor is only displayed during a contactless interaction session.
6. The mobile commands processing unit of claim 1, wherein the mobile commands processing unit is installable into an ATM.
8. The user terminal gesture processing unit of claim 1, wherein the user terminal gesture processing unit is installable as a peripheral device into an ATM. 
7. The mobile commands processing unit of claim 1, wherein the mobile commands processing unit is installable into a kiosk. 


9. The user terminal gesture processing unit of claim 1, wherein the user terminal gesture processing unit is installable as a peripheral device into a kiosk. 
8. The mobile commands processing unit of claim 1, wherein the mobile commands processing unit is installable into a point of sale terminal.
10. The user terminal gesture processing unit of claim 1, wherein the user terminal gesture processing unit is installable as a peripheral device into a point of sale terminal. 
22. The method of contactless interaction with a user terminal of claim 20, wherein the user terminal is any of an ATM, kiosk, and point of sale terminal.
20. The method of contactless interaction with a user terminal of claim 18, wherein the user terminal is any of an ATM, kiosk, and point of sale terminal.

	
	Although the claims at issue are not identical, they are not patentably distinct from each other because the recitations of the claims are identical with the exception of an 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 2, 4, 6-9, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US Publication US 20200184531 A1, Date Filed: Dec. 11, 2018) in view of Kim et al 
( US 20160364710 A1, PUBLICATION-DATE: December 15, 2016) in further view of Zeung et al ( US 20160216774 A1, PUBLICATION-DATE:  July 28, 2016)

Regarding independent Claim 1,
	Yen teaches a mobile commands processing unit enabling contactless interaction with a user terminal (see Yen: Fig.3, [0074]-[0077], illustrating an example autonomous retail system (ARS 102) that comprise a processing unit), comprising:
a central processing unit (CPU) (see Yen: Fig.3, [0079], “the one or more processors 302 may include a central processing unit (CPU), a graphics processing unit (GPU), both CPU and GPU, or other processing units or components.”); 
a short-range wireless communication module configured to receive communications from a mobile communications device having a touchscreen interface (see Yen: Fig.3, [0077], “the ARS 102 may include a communications component(s) 305 that can include any wired or wireless connections that allow the ARS 102 to communicate with one or more other components. For instance, the communications component(s) 305 can include a network interface card (NIC), a network adapter, a LAN adapter, or a physical, virtual, or logical address to connect to various network(s) 134, or to the user equipment 132 (i.e. a mobile communications device)”), wherein the communications are based on user interactions with the touchscreen interface (see Yen: Fig.1, [0042], “the UE 132 may be a mobile device. For instance, the UE 132 may include at least a UE display 140 (e.g., a touch display and/or multi-touch display), a home key and/or home button 142, and/or a UE camera 144.”) 
a human interface device (HID) module in communication with the CPU and configured to provide HID commands to a primary computer of the user terminal via the USB port based on the communications received from the mobile communications device through the short-range wireless communication module (see Yen: Fig.3, [0087], “connection tracking component 322 may include functionality to automatically track connection information associated with a connection between a UE 132 and the ARS 102
a video overlay module in communication with the CPU and configured to receive source video from the primary computer of the user terminal via the video input port (see Yen: Fig. 3, [0083], “the display casting component 314 may include functionality to cast, reverse miracast, miracast, and cause presentation a display 120, textual elements 122, and inventory graphic elements 124 to a UE display 140 associated with the UE 132.”)
	Examiner notes that Yen teaches the display 120 may present and/or display a textual element 122, an advertisement(s), a selectable field and/or an input field to facilitate collection of information from the user 106, an inventory graphic element 124 representing the inventory items 104 and/or the inventory items 104(1)-104(3), multimedia entertainment, and/or other marketing, retail, and/or entertainment purposes In other words, all the information or content that is displayed in the display 120 is processed through the graphics card that process the signal form mobile device and output the signal to the display 120. 
	However, Yen does not explicitly teach or suggest the system wherein: 
a video input port ( ; 
a video output port; 
at least one Universal Serial Bus (USB) port;
a video overlay module in communication with the CPU and configured to receive source video from the primary computer of the user terminal via the video input port and provide a modified video signal to a primary display of the user terminal via the output port based on the communications received from the mobile communications device through the short-range wireless communication module, wherein the modified 
However, Kim teaches a touchless user terminal (see Kim: Fig.2, [0073], POS peripherals controlling device 100 and host device connected to a POS peripherals controlling device), wherein:
a video input port (see Kim: Fig.3, [0171], “the target POS peripheral may be specified by a request signal generated/transmitted (video input port) by the application program. For another example, the target POS peripheral may be specified by a request signal generated/transmitted by the OS.”)
a video output port ( see Kim: [0111], “The output unit 240 used for generating a visual or auditory output may include an audio output unit 241 ( signal output port) and a video output unit 242. ( signal output port)”) 
at least one Universal Serial Bus (USB) port ( see Kim: Fig.2, [0087], “The interface part 130 may include a plurality of interface units 1301, 1302, . . . ,130p. At this point, all of the p interface units 1301, 1302. . . 130p may be units for communication through an A method (for example, a USB method). Furthermore, a of the p interface units 1301, 1302, . . . , 130p may be units for communication through an A method (for example, a USB method) and (p-a) of the p interface units 1301, 1302, . . . , 130p may be units for communication through a B method (for example, a serial method”)
	Because both Yen and Kim are in the same/similar field of endeavor of Point-Of-Sales (POS) or Self-Service station or Kiosk device accessible through a mobile device, accordingly, it Yen to include the system that comprises POS peripheral that contain video or signal input or output peripherals as taught by Kim. One would have been motivated to make such a combination in order to provide improved experience in using electronic devices such as tablet PCs or smartphones as POS terminals.( see Kim:[0005])
	Yen and Kim does not explicitly teach or suggest a video overlay module in communication with the CPU and configured to receive source video from the primary computer of the user terminal via the video input port and provide a modified video signal to a primary display of the user terminal via the output port based on the communications received from the mobile communications device through the short-range wireless communication module, wherein the modified video signal comprises an overlay of a cursor on the source video, wherein movement of the cursor on the primary display is responsive to the user interactions with the touchscreen interface.
	However, Zeung teaches a video overlay module in communication with the CPU and configured to receive source video from the primary computer of the user terminal via the video input port (see Zeung: Fig.3, [0013], “In step S2, the cursor generator 3 (a video overlay module) is operationally connected between the external monitor 2 (primary computer) and the handheld computer 1 and is receiving the first video signal from the handheld computer 1. The connection between the handheld computer 1 and the cursor generator 3 may utilize, but not limited to, a USB (universal serial bus) cable and the connection between the cursor generator 3 and the external monitor 2 may utilize, but not limited to, an HDMI (high definition multimedia interface) cable. Of course, any other wired or wireless links are still possibly and provide a modified video signal to a primary display of the user terminal via the video output port based on the communications received from the mobile communications device through the short-range wireless communication module (see Zeung: Fig3, [0014], “In step S3, the cursor generator 3 generates a cursor into the first video signal from the handheld computer 1. Finally, in step S4, the cursor generator 3 outputs the second video signal with the cursor (a modified video signal) to the external monitor 2 and sends a positional signal of the cursor to the handheld computer 1. Thus, a screen picture of the handheld computer 1 can be displayed on the external monitor 2 and a cursor 21 is embedded in the screen picture of the external monitor 2. On the other hand, another cursor 11 will be shown on the handheld computer 1. And the two cursors 11, 21 are corresponding to each other.”), wherein the modified video signal comprises an overlay of a cursor on the source video, wherein movement of the cursor on the primary display is responsive to the user interactions with the touchscreen interface (see Zeung: Fig.3, [0015], “A step S5 can be performed after the step S4, which is synchronizing the cursor 21 with movement of the mouse 41. Accordingly, the cursor 21 will be moved with the mouse 41 in tandem.” i.e. movement of the cursor on the primary display is responsive to the user interactions with the touchscreen interface”)
	Because Yen, Kim and Zeung are in the same/similar field of endeavor of Point-Of-Sales (POS) or Self-Service station or Kiosk device accessible through a mobile device , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Yen to include the system that generates a modified video signal and provide the modified video signal to a primary display of the user terminal Zeung. One would have been motivated to make such a combination in order to provide improved experience in controlling and interacting with a secondary device using a handheld mobile device so that users easily and safely controls what is displayed on the secondary device without touching the secondary device.

Regarding Claim 2,
	Yen, Kim and Zeung teaches all the limitation of Claim 1. Yen, Kim and Zeung further teaches the system wherein the cursor is only displayed during a contactless interaction session and is not displayed on the touchscreen interface of the mobile communications device during the contactless interaction session (See KioTouch: 01:30 -01:50, illustrating that the cursor is displayed when the user is interacting with the user terminal and a touchpad is displayed on the mobile communication device during the contactless interaction session.)

Regarding Claim 4,
	Yen, Kim and Zeung teaches all the limitation of Claim 1. Yen, Kim and Zeung further teaches the system wherein the communications are based on user interactions with a touchscreen interface of a mobile communications device (see Yen: Fig.1, [0044], “the user 106 may interact with the UE display 140 directly to browse and/or select items available in the and wherein the touchscreen interface functions as a trackpad 

Regarding Claim 6, 
	Yen, Kim and Zeung teaches all the limitation of Claim 1. Yen, Kim and Zeung further teaches the system wherein the mobile commands processing unit is installable into an ATM (see Yen: Fig.1, [0021], “An ARS may be at least one of a smart retail kiosk, a self-serve kiosk, a ticketing station, an online-to-offline locker, a prescription refill center, a food service retail kiosk and/or kiosk, a ticket will-call kiosk, electronic device recycling machines, automated teller machines (ATM), currency exchange machines, coin exchange machines, and the like.”)

Regarding Claim 7,
	Yen, Kim and Zeung teaches all the limitation of Claim 1. Yen, Kim and Zeung further teaches the system wherein the mobile commands processing unit is installable into a kiosk (see Yen: Fig.1, [0021], “An ARS may be at least one of a smart retail kiosk, a self-serve kiosk, a ticketing station, an online-to-offline locker, a prescription refill center, a food service retail kiosk and/or kiosk, a ticket will-call kiosk, electronic device recycling machines, automated teller machines (ATM), currency exchange machines, coin exchange machines, and the like.”)

Regarding Claim 8,
	Yen, Kim and Zeung teaches all the limitation of Claim 1. Yen, Kim and Zeung further teaches the system wherein the mobile commands processing unit is installable into a point of sale terminal (see Yen: Fig.1, [0021], “An ARS may be at least one of a smart retail kiosk, a self-serve kiosk, a ticketing station, an online-to-offline locker, a prescription refill center, a food service retail kiosk and/or kiosk, a ticket will-call kiosk, electronic device recycling machines, automated teller machines (ATM), currency exchange machines, coin exchange machines, and the like.”)

Regarding independent Claim 9,
	Yen teaches a mobile commands processing unit enabling contactless interaction with a user terminal (see Yen: Fig.3, [0074]-[0077], illustrating an example autonomous retail system (ARS 102) that comprise a processing unit), comprising:
a central processing unit (CPU) (see Yen: Fig.3, [0079], “the one or more processors 302 may include a central processing unit (CPU), a graphics processing unit (GPU), both CPU and GPU, or other processing units or components.”); 
a short-range wireless communication module configured to receive communications from a mobile communications device having a touchscreen interface (see Yen: Fig.3, [0077], “the ARS 102 may include a communications component(s) 305 that can include any wired or wireless connections that allow the ARS 102 to communicate with one or more other components. For instance, the communications component(s) 305 can include a network interface card (NIC), a network adapter, a LAN adapter, or a physical, virtual, or logical address to connect to various network(s) 134, or to the user equipment 132 (i.e. a mobile communications device)”), wherein the communications are based on user interactions with the touchscreen interface (see Yen: Fig.1, [0042], 
a human interface device (HID) module in communication with the CPU and configured to provide HID commands to a primary computer of the user terminal via the […] connection port based on the communications received from the mobile communications device through the short-range wireless communication module (see Yen: Fig.3, [0087], “connection tracking component 322 may include functionality to automatically track connection information associated with a connection between a UE 132 and the ARS 102.”); and 
a video overlay module in communication with the CPU and configured to receive source video from the primary computer of the user terminal via the video input port (see Yen: Fig. 3, [0083], “the display casting component 314 may include functionality to cast, reverse miracast, miracast, and cause presentation a display 120, textual elements 122, and inventory graphic elements 124 to a UE display 140 associated with the UE 132.”)
	Examiner notes that Yen teaches the display 120 may present and/or display a textual element 122, an advertisement(s), a selectable field and/or an input field to facilitate collection of information from the user 106, an inventory graphic element 124 representing the inventory items 104 and/or the inventory items 104(1)-104(3), multimedia entertainment, and/or other marketing, retail, and/or entertainment purposes In other words, all the information or content 
	However, Yen does not explicitly teach or suggest the system wherein: 
a video input port ; 
a video output port; 
at least one Universal Serial Bus (USB) port;
a video overlay module in communication with the CPU and configured to receive source video from the primary computer of the user terminal via the video input port and provide a modified video signal to a primary display of the user terminal via the output port based on the communications received from the mobile communications device through the short-range wireless communication module, wherein the modified video signal comprises an overlay of a cursor on the source video, wherein movement of the cursor on the primary display is responsive to the user interactions with the touchscreen interface.
	However, Kim teaches a touchless user terminal (see Kim: Fig.2, [0073], POS peripherals controlling device 100 and host device connected to a POS peripherals controlling device), wherein:
a video input port (see Kim
a video output port ( see Kim: [0111], “The output unit 240 used for generating a visual or auditory output may include an audio output unit 241 ( signal output port) and a video output unit 242. ( signal output port)”) 
at least one Universal Serial Bus (USB) port ( see Kim: Fig.2, [0087], “The interface part 130 may include a plurality of interface units 1301, 1302, . . . ,130p. At this point, all of the p interface units 1301, 1302. . . 130p may be units for communication through an A method (for example, a USB method). Furthermore, a of the p interface units 1301, 1302, . . . , 130p may be units for communication through an A method (for example, a USB method) and (p-a) of the p interface units 1301, 1302, . . . , 130p may be units for communication through a B method (for example, a serial method”)
	Because both Yen and Kim are in the same/similar field of endeavor of Point-Of-Sales (POS) or Self-Service station or Kiosk device accessible through a mobile device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Yen to include the system that comprises POS peripheral that contain video or signal input or output peripherals as taught by Kim. One would have been motivated to make such a combination in order to provide improved experience in using electronic devices such as tablet PCs or smartphones as POS terminals.( see Kim:[0005])
	Yen and Kim does not explicitly teach or suggest a video overlay module in communication with the CPU and configured to receive source video from the primary computer of the user terminal via the video input port and provide a modified video signal to a primary display of the user terminal via the output port based on the communications received from the mobile communications device through the short-range wireless communication 
	However, Zeung teaches a video overlay module in communication with the CPU and configured to receive source video from the primary computer of the user terminal via the video input port (see Zeung: Fig.3, [0013], “In step S2, the cursor generator 3 (a video overlay module) is operationally connected between the external monitor 2 (primary computer) and the handheld computer 1 and is receiving the first video signal from the handheld computer 1. The connection between the handheld computer 1 and the cursor generator 3 may utilize, but not limited to, a USB (universal serial bus) cable and the connection between the cursor generator 3 and the external monitor 2 may utilize, but not limited to, an HDMI (high definition multimedia interface) cable. Of course, any other wired or wireless links are still possibly available.”), and provide a modified video signal to a primary display of the user terminal via the video output port based on the communications received from the mobile communications device through the short-range wireless communication module (see Zeung: Fig3, [0014], “In step S3, the cursor generator 3 generates a cursor into the first video signal from the handheld computer 1. Finally, in step S4, the cursor generator 3 outputs the second video signal with the cursor (a modified video signal) to the external monitor 2 and sends a positional signal of the cursor to the handheld computer 1. Thus, a screen picture of the handheld computer 1 can be displayed on the external monitor 2 and a cursor 21 is embedded in the screen picture of the external monitor 2. On the other hand, another cursor 11 will be shown on the handheld computer 1. And the two cursors 11, 21 are corresponding to each wherein the modified video signal comprises an overlay of a cursor on the source video, wherein movement of the cursor on the primary display is responsive to the user interactions with the touchscreen interface (see Zeung: Fig.3, [0015], “A step S5 can be performed after the step S4, which is synchronizing the cursor 21 with movement of the mouse 41. Accordingly, the cursor 21 will be moved with the mouse 41 in tandem.” i.e. movement of the cursor on the primary display is responsive to the user interactions with the touchscreen interface”)
	Because Yen, Kim and Zeung are in the same/similar field of endeavor of Point-Of-Sales (POS) or Self-Service station or Kiosk device accessible through a mobile device , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Yen to include the system that generates a modified video signal and provide the modified video signal to a primary display of the user terminal based on the communications received from the mobile communications device through the short-range wireless communication module, wherein the modified video signal comprises an overlay of a cursor on the source video, wherein movement of the cursor on the primary display is responsive to the user interactions with the touchscreen interface as taught by Zeung. One would have been motivated to make such a combination in order to provide improved experience in controlling and interacting with a secondary device using a handheld mobile device so that users easily and safely controls what is displayed on the secondary device without touching the secondary device.

Regarding Claims 13, 14 and 15,
Claims 13, 14, and 15 are directed to system claim and incorporate similar/same technical features Claims 6, 7, and 8 respectively and are rejected under the same rationale. 

Regarding independent Claim 16,
	Yen teaches a user terminal enabling contact-based user interaction and contactless user interaction (see Yen: Fig.3, [0074]-[0077], illustrating an example autonomous retail system (ARS 102) (a user terminal) configured to connect to a UE 132 (a mobile communications device) via interactions with a mobile communications device having a camera (see Yen: Fig.5, [0090], “one or more cameras and/or one or more image sensors 126”), and a touchscreen interface (see Yen: Fig.1, [0042], “the UE 132 may be a mobile device. For instance, the UE 132 may include at least a UE display 140 (e.g., a touch display and/or multi-touch display), a home key and/or home button 142, and/or a UE camera 144.”), comprising: 
a power supply (see Yen: Fig.2, [0036], illustrating all the mechanical , electrical and structural components of the autonomous retail system (ARS ). The examiner notes that providing a power using a power supply component to an electronic system is a well-known structure and the it may or may not be shown within the figures);
a primary computer (see Yen: Fig. 3, [0075], computing architecture 300 of the ARS 102. The computing architecture may include one or more processors 302 and one or more computer-readable media 304 that stores various modules, applications, programs, components, and/or other data.);
a primary display (see Yen:
mobile commands processing unit in communication with each of the primary computer and the primary display (see Yen: Fig. 3, [0080], “The user-interface (UI) component 307 may include functionality to cause display of various UIs to facilitate engagement of user 106 with the ARS 102. For instance, the UI component 307 may cause the display 120 to display UIs that provide instructions for interacting with the ARS 102, that display contents of the inventory items 104, that enable the user 106 to navigate the inventory items 104.”) , the mobile commands processing unit comprising: 
a human interface device (HID) module in communication with the CPU and configured to provide an HID command to a primary computer via the [connection] port based on the coordinates (see Yen: Fig.3, [0087], “connection tracking component 322 may include functionality to automatically track connection information associated with a connection between a UE 132 and the ARS 102.”); and
a central processing unit (CPU) configured to receive communications from a webserver (see Yen: Fig.1, [0041], “ARS 102 may exchange data with one or more remote computing systems 136 via one or more network(s) 134. In examples described further herein, the remote computing system(s) 136 may comprise a cellular network provider and may include a provisioning component 138. As described further herein, the provisioning component 138 may include functionality for provisioning an item from the inventory items 104 that is selected by the user 106 prior to or at the time of dispensing the selected item 118.”), wherein the CPU is configured to operate the user terminal in one of a contact-based operational mode (see Yen: Fig.5, [0090], “ARS 102 may include wall(s) 108, a base 110, a roof or cover 112, and a merchandise display and a contactless operational mode (see Yen: Fig.4A, [0088], illustrating screen mirroring and inventory display embodiments sent by an ARS 102 and received by UE”),
	Examiner notes that Yen teaches the display 120 may present and/or display a textual element 122, an advertisement(s), a selectable field and/or an input field to facilitate collection of information from the user 106, an inventory graphic element 124 representing the inventory items 104 and/or the inventory items 104(1)-104(3), multimedia entertainment, and/or other marketing, retail, and/or entertainment purposes In other words, all the information or content that is displayed in the display 120 is processed through the graphics card that process the signal form mobile device and output the signal to the display 120. 
	However, Yen does not explicitly teach or suggest the system wherein: 
a video output port; 
at least one Universal Serial Bus (USB) port;
a video signal provided to the primary display via the video output port is based on the communications received from a mobile communications device when operating in the 
	However, Kim teaches a touchless user terminal (see Kim: Fig.2, [0073], POS peripherals controlling device 100 and host device connected to a POS peripherals controlling device), wherein:
a video output port ( see Kim: [0111], “The output unit 240 used for generating a visual or auditory output may include an audio output unit 241 ( signal output port) and a video output unit 242. ( signal output port)”) 
at least one Universal Serial Bus (USB) port ( see Kim: Fig.2, [0087], “The interface part 130 may include a plurality of interface units 1301, 1302, . . . ,130p. At this point, all of the p interface units 1301, 1302. . . 130p may be units for communication through an A method (for example, a USB method). Furthermore, a of the p interface units 1301, 1302, . . . , 130p may be units for communication through an A method (for example, a USB method) and (p-a) of the p interface units 1301, 1302, . . . , 130p may be units for communication through a B method (for example, a serial method”)
	Because both Yen and Kim are in the same/similar field of endeavor of Point-Of-Sales (POS) or Self-Service station or Kiosk device accessible through a mobile device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Yen to include the system that comprises POS Kim. One would have been motivated to make such a combination in order to provide improved experience in using electronic devices such as tablet PCs or smartphones as POS terminals.( see Kim:[0005])
	Yen and Kim does not explicitly teach or suggest a video signal provided to the primary display via the video output port is based on the communications received from a mobile communications device when operating in the contactless operational mode, wherein communications from the mobile communications device comprise coordinates of a contact with a touchscreen interface of the mobile communications device when the touchscreen interface is displaying an image of the primary display, and wherein the CPU translates the coordinates to the primary display; 
	However, Zeung teaches a video signal provided to the primary display via the video output port is based on the communications received from a mobile communications device when operating in the contactless operational mode (see Zeung: Fig.3, [0013], “In step S2, the cursor generator 3 (a video overlay module) is operationally connected between the external monitor 2 (primary computer) and the handheld computer 1 and is receiving the first video signal (a video signal) from the handheld computer 1. The connection between the handheld computer 1 and the cursor generator 3 may utilize, but not limited to, a USB (universal serial bus) cable and the connection between the cursor generator 3 and the external monitor 2 may utilize, but not limited to, an HDMI (high definition multimedia interface) cable. Of course, any other wired or wireless links are still possibly available.”), wherein communications from the mobile communications device comprise coordinates of a contact with a touchscreen interface of the mobile communications device when the touchscreen interface is displaying an image of the primary display, and wherein the CPU translates the coordinates to the primary display (see Zeung: Fig3, [0014], [0015]“In step S3, the cursor generator 3 generates a cursor into the first video signal from the handheld computer 1. Finally, in step S4, the cursor generator 3 outputs the second video signal with the cursor (a modified video signal) to the external monitor 2 and sends a positional signal of the cursor to the handheld computer 1. Thus, a screen picture of the handheld computer 1 can be displayed on the external monitor 2 and a cursor 21 is embedded in the screen picture of the external monitor 2. On the other hand, another cursor 11 will be shown on the handheld computer 1. And the two cursors 11, 21 are corresponding to each other.” … “A step S5 can be performed after the step S4, which is synchronizing (coordinates of the cursor are matched or translated) the cursor 21 with movement of the mouse 41. Accordingly, the cursor 21 will be moved with the mouse 41 in tandem.”)
	Because Yen, Kim and Zeung are in the same/similar field of endeavor of Point-Of-Sales (POS) or Self-Service station or Kiosk device accessible through a mobile device , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Yen to include the system that generates a video signal and provided to the primary display via the video output port is based on the communications received from a mobile communications device when operating in the contactless operational mode, wherein communications from the mobile communications device comprise coordinates of a contact with a touchscreen interface of the mobile communications device when the touchscreen interface is displaying an image of the primary display, and wherein the CPU translates the coordinates to the primary display as taught by Zeung. One would have been motivated to make such a combination in order to provide improved experience in controlling and interacting with a secondary device using a handheld mobile device so that users easily and safely controls what is displayed on the secondary device without touching the secondary device.

Regarding Claims 17, 18 and 19,
	Claims 17, 18, and 19 are directed to device claim and incorporate similar/same technical features Claims 6, 7, and 8 and are rejected under the same rationale. 

8.	Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US Publication US 20200184531 A1, Date Filed: Dec. 11, 2018) in view of Zeung et al (US 20160216774 A1, PUBLICATION-DATE:  July 28, 2016)

Regarding independent Claim 20,
	Yen teaches the method of contactless interaction with a user terminal (see Yen: Fig.2, [0061], “process for dispensing an item via an autonomous retail system (ARS) 102 involving interactions between a UE 132, an ARS 102, and remote computing systems 136”),comprising; 
displaying, by a primary computer of the user terminal, a video signal on a primary display of the user terminal (see Yen
presenting, on a touchscreen interface of a mobile communications device, a real time image of the primary display captured by a camera of the mobile communications device ( see Yen: Fig.4B, [0089], “illustrates an example environment 404 for determining position information 406 associated with an inventory of the ARS 102. As illustrated, the ARS 102 may be a tangible structure with wall(s) 108, a base 110, a roof 112, and a merchandise display section 114. As illustrated the merchandise display section 114 may be transparent to display inventory item 104(3). In some instances, the merchandise display section 114 may be opaque, semi-opaque, and/or a non-transparent material that obscures inventory item 104(3) from view. As illustrated, position information 406 may be determined based on a physical location of inventory item 104(3).”
receiving, by a mobile commands processing unit of the user terminal, communications based on user interaction with a mobile communication device (see Yen: Fig.2, [0065], “the ARS 102 may receive user information that includes account information (e.g., a username and/or a passcode) from the UE 132. The ARS 102 may then determine the UE 132 is associated with a user 106 has an account with a cellular service provider, including a purchasing history and/or stored payment instruments.”) wherein the communications comprise coordinates of the interaction with the touchscreen interface of the mobile communications device (see Yen: Fig.4B, [0089], “The ARS 102 may cause presentation of the inventory item 104(3) based at least in part on the position information. As illustrated, an icon representing inventory item 104(3) is associated with UE graphic element 148 in a bottom, right corner of the UE display 140 relative to other icons representing other inventory items. In other words, the position information 406 may be used to translate a 
an icon is graphically presented at the coordinates on the primary display of the user terminal based on the coordinates on the primary display of the user terminal, executing, by a primary computer of the user terminal, a command associated with the icon (see Yen: Fig.1, [0038], [0053], “the inventory graphic elements(s) 124 may include icon(s) and/or list(s) representing the inventory items 104 and including inventory items 104(1)-104(3). For instance, inventory graphic elements 124 may depict a tablet device associated with inventory item 104(2) and a SIM card associated with inventory item 104(3).” 
	Yen does not exclusively teach or disclose the method wherein translating, by the mobile commands processing unit of the user terminal, the coordinates of the interaction with the touchscreen interface of the mobile communications device to coordinates on the primary display of a user terminal.
	However, Zeung teaches the method wherein translating, by the mobile commands processing unit of the user terminal, the coordinates of the interaction with the touchscreen interface of the mobile communications device to coordinates on the primary display of the user terminal, […] (see Zeung: Fig3, [0014], [0015], “In step S3, the cursor generator 3 generates a cursor into the first video signal from the handheld computer 1. Finally, in step S4, the cursor generator 3 outputs the second video signal with the cursor (a modified video signal) to the external monitor 2 and sends a positional signal of the cursor to the handheld computer 1. Thus, a screen picture of the handheld computer 1 can be displayed on the external monitor 2 and a cursor 21 is embedded in the screen picture of the external monitor 2. On the other 
	Because Yen, and Zeung are in the same/similar field of endeavor of Point-Of-Sales (POS) or Self-Service station or Kiosk device accessible through a mobile device , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Yen to include the system that translate the coordinates of the interaction with the touchscreen interface of the mobile communications device to coordinates on the primary display of the user terminal, wherein an icon is graphically presented at the coordinates on the primary display of the user terminal based on the coordinates on the primary display of the user terminal, executing, by a primary computer of the user terminal, a command associated with the icon as taught by Zeung. One would have been motivated to make such a combination in order to provide improved experience in controlling and interacting with a secondary device using a handheld mobile device so that users easily and safely controls what is displayed on the secondary device without touching the secondary device.

Regarding Claim 22,
	Yen and KioTouch teaches all the limitation of Claim 20. Yen and KioTouch further teaches the method wherein the user terminal is any of an ATM, kiosk, and point of sale terminal (see Yen: Fig.1, [0021], “An ARS may be at least one of a smart retail kiosk, a self-serve kiosk, a ticketing station, an online-to-offline locker, a prescription refill center, a food service retail kiosk and/or kiosk, a ticket will-call kiosk, electronic device recycling machines, automated teller machines (ATM), currency exchange machines, coin exchange machines, and the like.”)

Response to Arguments

Claim Rejections - 35 U.S.C. § 112(d), 
	Applicant’s amendments to the claims in regards to the previously presented various informalities have been fully considered. The claim objections previously presented have been accordingly withdrawn. 

Claim Rejections - 35 U.S.C. § 112(f), 
	The rejection to the claims as being indefinite under - 35 U.S.C. § 112(b) has been maintained for the record.
	
Double Patenting,
	Applicant’s has requested the provisional double patent rejection be held in abeyance until at least one claim is allowed in the Subject Application or the cited application.
	
Claim Rejections - 35 U.S.C. § 103,


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160216774 A1
Zeung; Ping-Shun
Method for Generating a Cursor on an External Monitor Connected to a Handheld Computer
US 20150058216 A1
Luciani; Sergio
ATM Enabling Interface with Mobile Technology
US 20140331189 A1
Lee; Sih
ACCESSIBLE SELF-SERVICE KIOSK WITH ENHANCED COMMUNICATION FEATURES
US 20200409416 A1
Yepez
FLEXIBLE POINT OF SALE DEVICE
US 9922488 B2

Josh
Wireless communication for consumer-operated kiosks
US 20050006468 A1

Larry Fandel Florentino Factor George Gunny
System and method for monitoring and diagnosis of point of sale devices having intelligent hardware



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Zelalem "Zee" Shalu/Examiner, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177